DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Examiner notes the amendment filed 10 MAR 2021.  The amendment will not be entered after final for the following reasons:
The proposed amendments raise new issues that would require further search and/or consideration (previously, the subject matter of former Claims 4 and 5 could be met separately; they have now been combined into Claim 1, which changes the scope of Claim 1 and changes the interaction of these limitations with each other).
The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.	

Response to Arguments
Applicant’s statement related to “consisting of” 	(Page 5) does not contain an argument showing how the prior art cited by Examiner fails to comply with the limitation.
Applicant’s arguments related to unexpected results are not commensurate in scope with the invention as claimed.  Examiner refers to Applicant’s citation at Page 5 of the Remarks (third full paragraph).  The citation refers to 300nm microspheres; Claim 1 is broader in scope as it does not possess this limitation.
Applicant’s arguments regarding undue experimentation (fourth full paragraph, Page 5) are a conclusory statement unsupported by evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").   See MPEP 2145.I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712